DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 13, and 25 are objected to because of the following informalities: for example, in claim 1 line 4, it is suggested to insert the phrase --in the borehole-- after the phrase “of said controllable downhole tool” to improve clarity (see specification [0003] for support/enablement). Claims 13 and 25 should be similarly amended.
Claims 1, 13, and 25 are objected to because of the following informalities: for example, in claim 1 lines 9-11 (on page 18), the following amendments are suggested to improve clarity by avoiding double inclusion issues and improving punctuation/readability: sending [[a]]--the-- signal to said controllable downhole tool to implement any --one-- of said plurality of preprogrammed commands from said lookup table by manipulating the RPM of said controllable downhole tool--,-- said signal including the steps of. Claims 13 and 25 should be similarly amended.
Claims 1, 13, and 25 are objected to because of the following informalities: the following amendments are suggested to improve clarity by avoiding lack of antecedent basis issues and/or double inclusion issues (for example, in claim 1, starting from the seventh line from the bottom of page 19): determining [[the]]--an-- acceptability of said signal to said controllable downhole tool to implement any one of said plurality of preprogramed commands from said lookup table; upon determination of [[an]]--the-- acceptable signal. Claims 13 and 25 should be similarly amended.
s 12, 24, and 39 are objected to because of the following informalities: for example, in claim 12 line 2, it is suggested to replace the article “a” with --the-- in the phrase “a preprogrammed command” to avoid a double inclusion issue. Claims 24 and 39 should be similarly amended.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claims 1, 13, and 25, in lines 3-4 of each claim, it is not clear how or where the controllable downhole tool and at least one sensor are being positioned. For examination purposes, examiner assumes the controllable downhole tool and at least one sensor are both positioned in the borehole.
Regarding claims 31-37, for each instance of the claim term “Threshold RPM” it is not clear if it refers to the “first Threshold RPM” or to the “second Threshold RPM” which are introduced in parent claim 25 near the top of page 27.
Claim(s) 2-12, 14-24, 26-30, and 38-39 is/are also considered to be indefinite since it/they depend(s) from an indefinite claim.

Allowable Subject Matter
Claims 1-39 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:
In combination with the other structures required by the base claim and intervening claims, the prior art fails to disclose, teach, suggest, or render obvious “at least one lookup table preprogrammed with a plurality of commands for controlling said controllable downhole tool”, the combination and interplay of steps relating to Starting RPM, Threshold RPM, X-pulse, T-pulse, Y-pulse, determining a signal acceptability, and selecting a command based on the determined signal acceptance to control the downhole tool.
The U.S. patent document Baron et al. US7245229 teaches drill string rotation encoding and monitoring/controlling RPM over time as shown in Figures 3, 4A-4D, and 5A-5E.
The U.S. patent document Ng US20140055064 teaches, in Figures 1-2 and 5-7 and paragraphs [0055-0058], a look-up processor 82 a threshold processor 84, and look-up tables for determining the amount of power to apply to a motor 14.
The U.S. patent document Engelder US4763258 teaches, in Figure 4, using drill string rotation to communicate from the surface to a downhole drilling tool.
The U.S. patent document Moriarty US7298285 teaches, in Figures 4 and 6, a rotary downlink system. 
The U.S. patent document Sugiara US9822633 teaches, in Figure 4,  using drill string rotation to communicate steering control signals for steering a drilling assembly in stick/slip conditions. Sugiara also teaches the concept of signal pulses based on RPM (rotation rate pulse 
The U.S. patent document Jones et al. US20170254190 teaches, in the abstract and Figure 4, using encoded drill string RPM to transmit commands for controlling a downhole tool.
The U.S. patent document Sugiara US20180066513 teaches the concept of confirming a received downlink command/signal.
While the previously cited references disclose/teach some of the elements of the claimed invention, the combination of references does not fully capture the structure and interplay of the elements as recited in the claims. Therefore, the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious all of the features of the applicant’s claimed invention as the features amount to more than a predictable use of the elements in the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597. The examiner can normally be reached M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/JONATHAN MALIKASIM/            Examiner, Art Unit 3672                                                                                                                                                                                            	3/28/22